Citation Nr: 0526623	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  04-09 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for 
service-connected bilateral hearing loss.

3.  Entitlement to an evaluation in excess of 10 percent for 
tinnitus.

4.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law




ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to October 
1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 decision by the RO in Huntington, West 
Virginia, which confirmed and continued a 20 percent rating 
for bilateral hearing loss; confirmed and continued a 30 
percent rating for PTSD; denied entitlement to a total rating 
for compensation purposes based on individual 
unemployability; and confirmed and continued a 10 percent 
rating for tinnitus.

In April 2005, the Court issued a decision in Smith v. 
Nicholson, No. 01-623 (U.S. Vet. App. April 5, 2005), that 
reversed a decision of the Board of Veterans' Appeals (Board) 
which concluded that no more than a single 10-percent 
disability evaluation could be provided for tinnitus, whether 
perceived as bilateral or unilateral, under prior 
regulations.  VA is seeking to have this decision appealed to 
the United States Court of Appeals for the Federal Circuit.  
To avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of Veterans Affairs has imposed a stay 
at the Board on the adjudication of tinnitus claims affected 
by Smith.  The specific claims affected by the stay include 
(1) all claims in which a claim for compensation for tinnitus 
was filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  Once a final 
decision is reached on appeal in the Smith case, the 
adjudication of any tinnitus cases that have been stayed will 
be resumed.

FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the claims has been developed and obtained, and all due 
process concerns have been addressed.

2.  Hearing loss of the left ear is manifested by an average 
puretone threshold in decibels of 57, and by speech 
recognition of 76 percent.

3.  Hearing loss of the right ear is manifested by an average 
puretone threshold in decibels of 76, and by speech 
recognition of 80 percent.

4.  The veteran's PTSD is manifested by no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to various symptoms.

5.  The veteran's service-connected disabilities are PTSD 
(rated 30 percent), bilateral hearing loss (rated 20 
percent), and tinnitus (rated 10 percent).

6.  The veteran has occupational experience as a heavy 
machine operator and was last employed in 2002.  He is a high 
school graduate.

7.  His combined disability evaluation is 50 percent; and the 
evidence does not show that his service connected-
disabilities preclude employment consistent with his 
education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for bilateral hearing loss have not been met.  38 
U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.2, 4.3, 
4.7, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2004).

2.  The criteria for a rating in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2004).

3.  The criteria for a TDIU rating are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The VCAA and its implementing regulations, as amended, 
provide that upon the submission of a substantially complete 
application for benefits, VA will notify a claimant of the 
information and evidence needed to substantiate a claim, what 
evidence will be obtained by the veteran; and what evidence 
VA will undertake to obtain.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  VA will advise claimants to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b).  
The VCAA and implementing regulations also define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The Board finds that the RO has satisfied the notification 
requirements of the VCAA.  The March 2004 statement of the 
case, and March 2003 letter from the RO, gave the veteran 
notice of the evidence necessary to substantiate his claims 
on appeal.  

The evidence development letter dated in March 2003, also 
advised the veteran of what evidence he was responsible for 
providing and what evidence VA would undertake to obtain.  
This letter told him to send private treatment records in his 
possession and that he could submit statements in support of 
his claim.  The notice had the effect of informing him to 
submit relevant evidence or information in his possession.  
38 C.F.R. § 3.159(b); cf. Mayfield v. Nicholson, 19 Vet. App. 
103 (2005) (holding that the failure to explicitly tell a 
claimant to submit relevant evidence in the claimant's 
possession was generally not prejudicial to the claimant).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA should generally provide VCAA notice prior to an initial 
unfavorable AOJ (agency of original jurisdiction) decision on 
a service-connection claim.  The Court also noted that 
"there is no nullification or voiding requirement [of RO 
decisions issued prior to VCAA notice] either explicit or 
implicit in this decision."  Id, at 120.  The Court has 
since reiterated that delayed notice will not ordinarily 
prejudice a claimant, and even that a sufficient remedy for 
inadequate notice was for VA to take actions that ensured 
that the required notice was ultimately provided after the 
initial adjudication.  Mayfield v. Nicholson, at 123-4.  

In any event, there is no evidence of prejudice in this case.  
He did not report or submit additional information or 
evidence after the last VCAA notice.  If he had submitted 
additional evidence substantiating his claims, he would have 
received the same benefit as if he submitted the evidence 
prior to initial adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

There is no identified relevant evidence that has not been 
accounted for.  38 U.S.C.A. § 5103A(b), (c).

Laws and Regulations

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Bilateral Hearing Loss

With respect to the evaluation of hearing loss, the 
applicable criteria to be considered are set forth in the 
provisions of 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  
An examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  38 C.F.R. § 4.85(a) (2004). Examinations 
are to be conducted without the use of hearing aids.  Id.  
These results are then charted on Table VI and Table VII, as 
set out in the Rating Schedule.  In order to establish 
entitlement to a higher evaluation for hearing loss, it must 
be shown that certain minimum levels of the combination of 
the percentage of speech discrimination and average puretone 
threshold in decibels are met.

The specific assignment of a disability evaluation for 
hearing loss is achieved by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Acevedo-Escobar v. 
West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).   Essentially, from Table VI, at 
38 C.F.R. § 4.85, or in some cases Table VIa, a Roman numeral 
designation (I through XI) for hearing impairment is 
obtained.   When using Table VI, this numeric designation of 
hearing impairment is based upon a combination of the percent 
of speech discrimination and the pure tone threshold average.  
That Roman numeral designation is located on the Table at the 
point where the percentage of speech discrimination and pure 
tone threshold averages intersect.  After obtaining the 
numeric designation of hearing impairment, reference is then 
made to Table VII to determine the actual disability 
percentage assigned in a particular case.  In this Table 
(Table VII) the horizontal row represents the ear having the 
better hearing, and the vertical column represents the ear 
having the poorer hearing.  The percentage disability 
evaluation is located at the point in Table VII where the row 
and column intersect.

In April 2002 the veteran underwent a private audiological 
examination.  He described difficulty with hearing in both 
ears.  Examination revealed puretone thresholds, in decibels, 
as follows:  


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
15
85
95
105
75
LEFT
15
40
80
95
57.50

Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and 80 percent in the left ear.  The 
diagnosis was mild to profound sensorineural hearing loss 
above 1000 Hertz bilaterally, worse at the right ear.  Speech 
discrimination scores were considered fair in quiet 
situations in the right ear and good in quiet situations on 
the left.  Tympanometry revealed normal eardrum mobility and 
normal middle ear pressure bilaterally.   

The April 2003 VA examination report reflects puretone 
thresholds, in decibels, as follows:  


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
20
85
95
105
76
LEFT
15
40
85
90
57

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and 76 percent in the left ear.  The 
diagnosis pertaining to the right ear was precipitously 
sloping mild to profound sensorineural hearing loss above 
1000 Hertz with good residual speech processing ability.  The 
diagnosis pertaining to the left ear was precipitously 
sloping mild to profound sensorineural hearing loss above 
1.5k Hertz with fair residual speech processing ability.  The 
examiner found that no significant change in hearing 
sensitivity was noted when compared with the April 2002 
private audiological examination.  

By application of 38 C.F.R. § 4.85, Table VI, the veteran's 
right ear hearing loss is assigned a numeric designation of 
Level V.  But as his puretone threshold is less than 30 dBs 
at 1000 Hz and over 70 dBs at 2000 Hz, the Board must also 
determine if the veteran is entitled a higher numeric 
designation by application of Table VIa.  See 38 C.F.R. § 
4.86(b) (2004).  By application of Table VIa, the veteran's 
right ear hearing loss is assigned a numeric designation of 
Level VI.  (With an average puretone threshold of 76, Table 
VIa provides for a Roman Numeral designation of VI, which 
then must be elevated to the next higher Roman Numeral, VII. 
38 C.F.R. § 4.86(b). The veteran is assigned a numeric 
designation of Level IV for his left ear.  By application of 
numeric designations assigned to each ear under 38 C.F.R. § 
4.85, Table VII, he is entitled to a 20 percent disability 
rating.

Because thresholds at all relevant frequencies are not 55 dBs 
or more, and the puretone threshold is not over 70 dBs at 
2000 Hz, the veteran is not entitled to a higher numeric 
designation by application of Table VIa for his left ear.  
See 38 C.F.R. § 4.86(b) (2004).  

The veteran argues that as he has loss of hearing and 
difficulty understanding conversations, he is entitled to 
higher disability rating.  However, as the foregoing makes 
clear, he does not meet the criteria of for a higher 
schedular rating.

The evidence does not show that the veteran's bilateral 
hearing loss causes marked interference with his employment 
or frequent periods of hospitalization as to render the 
application of the regular schedular criteria impractical.  
The veteran was maintaining employment with the current level 
of hearing loss, and there is no evidence that hearing loss 
played any role in his leaving that employment.  He does not 
currently work, thus, hearing loss does not cause marked 
interference with current employment.  In the absence of 
evidence of marked interference with employment, or frequent 
hospitalization, the Board finds that the veteran's 
disability picture does not warrant referral for the 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b) (2004).

In sum, the evidence shows that the point of intersection on 
Table VII of the rating schedule for the veteran's level of 
hearing, which is used to arrive at the percentage of 
disability for hearing loss, reflects that a 20 percent 
evaluation is warranted.  As there is no basis for granting 
the benefit the veteran seeks, his appeal is denied.

PTSD

PTSD is rated under Diagnostic Code 9411.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Under Diagnostic Code 9411, a 30 
percent disability evaluation requires occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent disability evaluation encompasses disability 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411.

The only criteria for a total disability rating for any 
disability rated in accordance with the VA General Rating 
Formula for Mental Disorders are total occupational and 
social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 
(Fed. Cir. 2004) 

In addition, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the time 
of examination.  38 C.F.R. § 4.126(a) (2004).

VA outpatient treatment records dated in August 2000, show a 
GAF of 49.

Records from a Vet Center show that the veteran was initially 
seen in July 1999.  In March 2001, it was reported that the 
veteran had been married once and had three children.  He 
reported approximately 30 years of employment as a surface 
coal miner and equipment operator with various companies.  It 
was noted that he had ongoing flashbacks and nightmares of 
wartime.

On VA examination in June 2001, it was reported that the 
veteran had employment experience as an X-ray technician and 
heavy equipment operator and had undertaken additional 
training in computers during his current employment at a 
strip mine.  He got along "alright" with his family.  He 
came to the examination with his daughter.  His leisure 
activities consisted of hunting and fishing.  .

On the examination he was found to be well groomed and in no 
acute distress, although he became tearful at times.  He 
reported fleeting suicidal ideation during a period when laid 
off from his job.  He sometimes heard people calling his 
name, and shouts and moaning related to "his trauma in 
Thailand."  His affect was appropriate and his mood was 
labile.  Cognitive function was grossly preserved.  The 
diagnosis was chronic PTSD.  The GAF was 53, with the highest 
GAF in the past year being 55.

VA outpatient treatment notes dated from August 2001 to March 
2003 reflect continuing treatment at the mental health clinic 
for PTSD.  In November 2002 the veteran was seen for 
medication review.  He reported that he was sleeping well on 
the medication and had no side effects.  A February 2003 
treatment note shows that the veteran was contacted at home 
in regards to his medication.  Upon questioning the veteran 
noted that he was doing "all right now" and was still 
taking his medication with no side effects.

In March 2003, the veteran's employer reported that he had 
been employed with that company since February 1975.  His 
employment had ended in December 2002, because of a reduction 
in work force.  His last day of work for the company was in 
July 2002.

In April 2003, the veteran underwent a VA PTSD examination.  
The veteran reported that he last worked in July 2002, and 
was laid off from his employer in December 2002 and never 
attempted to secure employment after that.  Socially, he 
reported that he got along well with his children and had 
been living in his own home since 1991.  He reported that he 
had no friends because he had a "bad mouth."  

His appearance was appropriate and his hygiene and grooming 
were fair.  His posture was relaxed and his behavior was 
cooperative, even though at times he was aggressive and 
emotional when talking about himself and the war.  His 
attitude was cooperative but at times contemptuous.  His mood 
was euthymic, but when talking about the war, himself and his 
relationship with his children, he cried.  He stated that he 
experienced recurrent crying spells.  His affect was broad 
and appropriate and his mood was congruent.  His speech was 
clear, coherent and logical.  

The veteran's thought process revealed no flight of ideas, 
racing thoughts or tangentiality or circumstantiality.  He 
had no delusions or suicidal or homicidal ideation.  He was 
alert and oriented times three.  He did serial sevens up to 
86 and then stopped.  His cognitive ability was grossly 
preserved and judgment and insight were fair.  The pertinent 
Axis I diagnosis was chronic PTSD.  The examiner assigned a 
Global Assessment of Functioning (GAF) score of 61.  The 
examiner opined that the veteran's condition had improved.  
He also noted that he based the veteran's GAF score on 
subjective reports of PTSD symptoms, significant sleep 
disturbance and nightmares, anxiety and its effect on his 
psychosocial functioning.      

A GAF score between 51 and 60 indicates moderate symptoms 
(e.g., a flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).

A GAF of 61-70 signifies some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  American Psychiatric Association: DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th 
ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130 (2004).

For at least 26 years after service, until 2002, the veteran 
worked as a heavy equipment operator.  There were no reports 
that PTSD interfered with his job performance.  Indeed he 
reported working 15 to 18 hour days, six or seven days a 
week.  While he is no longer performing this job, he and the 
employer report that he left his employment for reasons 
having nothing to do with PTSD.  There is essentially no 
other evidence that PTSD interferes or interfered with the 
veteran's work.  The evidence is, thus, against a finding 
that PTSD results in occupational impairment with reduced 
reliability and productivity, as is envisioned in the 
criteria for a 50 percent rating.  38 C.F.R. §§ 4.7, 4.21 
(2004).

Although the veteran has reported having no friends, he has 
been able to maintain effective social relationships as 
evidenced by his long marriage and relationship with his 
daughter, who brought him to the last examination.  He has 
also reported that he gets along well with his souse and 
other children, notwithstanding occasional difficulties with 
his children's' spouses.

After reviewing the VA outpatient treatment records and the 
reports of VA examinations, the Board finds that the evidence 
of record does not show PTSD symptoms of such a magnitude to 
produce occupational and social impairment with reduced 
reliability and productivity due to symptoms such as those 
outlined in the criteria for a 50 percent rating under 
Diagnostic Code 9411.  Because there is no evidence of 
occupational impairment, he does not more closely approximate 
the criteria for the higher evaluation and does not meet most 
of the criteria for that evaluation.  38 C.F.R. §§ 4.7, 4.21.

The preponderance of the evidence is against the veteran's 
claim for an increased rating for PTSD. Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

TDIU Rating

A TDIU may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

VA's policy is to award TDIU in all cases where service 
connected disability precludes gainful employment regardless 
of the percentages awarded.  38 C.F.R. §§ 4.16(b) (2004).  
The Board does not have the authority to assign an 
extraschedular TDIU rating in the first instance, although 
appropriate cases must be referred to the Director of the VA 
Compensation and Pension Service or Undersecretary for 
Benefits for such extraschedular consideration.  Bowling v. 
Principi, 15 Vet. App. 1 (2001).

The veteran's service-connected disabilities include PTSD (30 
percent), bilateral hearing loss (rated 20 percent), and 
tinnitus (rated 10 percent).  His combined disability 
evaluation, pursuant to 38 C.F.R. § 4.25, is 50 percent.  
This does not meet the percentage requirements of 38 C.F.R. § 
4.16(a) for consideration of a TDIU rating on a schedular 
basis (the Board notes that even if a separate 10 percent 
rating were ultimately awarded for tinnitus in each ear, he 
would not meet the percentage requirements for TDIU.  
38 C.F.R. § 4.25).  

Although the Board may not grant a TDIU rating on an 
extraschedular basis, it must consider whether the case 
should be referred to for extraschedular consideration under 
38 C.F.R. § 4.16(b) (2004).  Bowling, supra.

As noted above, the veteran maintained gainful employment for 
many years without any significant interference from PTSD.  
He was maintaining this employment when GAF scores and 
examiner's opinions showed his PTSD to actually be more 
severely disabling than currently.  

In the case of a claim for total rating based on individual 
unemployability, the duty to assist requires that VA obtain 
an examination that includes an opinion on what effect the 
appellant's service-connected disability has on his ability 
to work. Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  In 
this case, the GAF scores provide this opinion.  None of the 
GAF scores since 2001 are consistent with an inability to 
maintain gainful employment.

The veteran was also maintaining employment, as shown by 
examination reports, with the same level of hearing loss as 
currently.  There have been no reports that tinnitus 
interfered with his employment.  He has a high school 
education.  He held a job for 26 years as a heavy equipment 
operator.  He did not leave this employment due to the 
service-connected disabilities.  The Board finds that the 
evidence is against a finding that PTSD or the veteran's 
other service-connected disabilities prevent him from 
working.

The evidence does not indicate that the service-connected 
conditions preclude the veteran from securing or following a 
substantially gainful occupation.   Thus the Board will not 
refer the case to the Director of the VA Compensation and 
Pension Service for consideration of a TDIU rating on an 
extraschedular basis under 38 C.F.R. § 4.16(b) (2004).  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule is inapplicable, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 
supra.


ORDER

Entitlement to a rating in excess of 30 percent for service-
connected PTSD is denied.

Entitlement to a rating in excess of 20 percent for service-
connected bilateral hearing loss is denied.

A TDIU rating is denied.

	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


